Bassett, C. J.,
said that a majority of the Court were of opinion that the evidence was incompetent. He differed however in opinion from them. He did not consider that the Act of Assembly extended to any case, even respecting lands, which was to be performed within a year and of consequence as the present agreement was to be performed within that time he did not consider it as contemplated by the Act. Upon the ground also of the agreement being part executed he conceived that if originally within, it was taken out of the Act.
Johns and Rodney, Justices, being of a different opinion, the evidence was rejected, and the plaintiff suffered a nonsuit.